         Case 2:19-cv-01055-MJH Document 19 Filed 09/18/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ERIC ANTHONY and MAYRA TOVAR-                         )
LOPEZ,                                                )
                                                      )         2:19-cv-1055
                       Plaintiffs,                    )
                                                      )
                       v.                             )         Judge Marilyn J. Horan
                                                      )
JAMES RIVER INSURANCE COMPANY,                        )
NATIONWIDE PROPERTY & CASUALTY                        )
INSURANCE COMPANY, and COPART, INC.,                  )
                                                      )
                       Defendants.                    )



                            ORDER ON MOTION TO REMAND

       Upon consideration of Plaintiffs’ Motion to Remand (ECF No. 12), the Court hereby

finds that because Plaintiffs do not seek damages in excess of $75,000, the jurisdictional amount

required by 28 U.S.C. § 1332 is not met. Therefore, diversity jurisdiction does not exist and this

Court does not have subject matter jurisdiction over this matter. Accordingly, this matter is

REMANDED to the Court of Common Pleas of Allegheny County forthwith.



       SO ORDERED this 18th day of September, 2019.



                                                            /s/Marilyn J. Horan______
                                                            United States District Judge
